Exhibit 10.1

SUPPLY AGREEMENT

This Supply Agreement (this “Agreement”), made and entered into as of
October 11, 2019 but deemed to be effective retroactively as of January 1, 2019
(the “Effective Date”) by and among, on the one hand, PGT Innovations, Inc.,
together with its direct and indirect subsidiaries (“PGTI”), including PGT
Industries, Inc. (“PGT”), CGI Window and Door Holdings, Inc. (“CGI”), CGI
Commercial, Inc. (“CGIC”), WinDoor, Incorporated, and WWS Acquisition LLC
(“Western”), and, on the other hand, Cardinal LG Company (“Cardinal LG”) and
Cardinal IG Company (“Cardinal IG” and together with Cardinal LG, “Cardinal”).
References to Cardinal IG are limited to its Buckeye, AZ location. PGTI and
Cardinal are individually referred to as a “Party” and collectively referred to
as the “Parties”.

RECITALS:

A.    PGT and Cardinal LG are parties to a Supply Agreement, dated December 15,
2014, as amended by a First Amendment to Supply Agreement dated January 1, 2017
(collectively, the “PGT/LG 2014 Supply Agreement”).

B.    PGT and Cardinal LG are parties to a Supply Agreement, dated September 22,
2017, as amended by a Supplemental Limited Warranty Letter dated September 22,
2017 (the “PGT/LG 2017 Supply Agreement”).

C.    Cardinal IG and Western are parties to Supply/Purchase Agreement dated
“January 1, 2016 (Amendment November 1, 2017)” (the “WW/IG Supply Agreement”).

AGREEMENT:

In consideration of the premises stated in the Recitals which are hereby
incorporated into this Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree to
be legally bound by the terms in this Agreement.

1.    Purchase and Sale of Products. Purchases of goods by PGTI from Cardinal
after the Effective Date will be under this Agreement and no purchases after the
Effective Date will be governed by the PGT/LG 2014 Supply Agreement, the PGT/LG
2017 Supply Agreement or the WW/IG Supply Agreement. Notwithstanding anything to
the contrary, with respect to purchase orders placed by PGTI with Cardinal, only
the respective PGTI entity placing the order and the Cardinal entity accepting
the order will be bound with respect to such transaction.

(a)    PGT Door Products. During the Term (as defined below), PGT shall purchase
from Cardinal LG and Cardinal LG shall manufacture for, and sell to, PGT all of
PGT’s requirements for the products described on Annex A-1 hereto and all
current and future laminated glass components for doors which Cardinal is
capable of manufacturing that include a PVB or Kuraray SG (also known as
Trosifol® and formerly sold under the tradenames SentryGlas® and Butacite®)
interlayer (collectively, the “PGT Door Products”), subject to PGT’s rights to
source the PGT Door Products from other companies and/or terminate this
Agreement before its expiration, in accordance with the express terms hereof.
Cardinal LG and PGT may add new or modified products to the PGT Door Products
covered by this Agreement by mutual written agreement. PGT shall have the

 

1



--------------------------------------------------------------------------------

right to remove products from the list of PGT Door Products where PGT no longer
requires that product for its production processes, by giving Cardinal 90 days
prior written notice. PGT further covenants and agrees that it will not take any
action to circumvent its obligations, as expressly set forth herein, to purchase
glass components for doors from Cardinal LG and PGT will use its commercially
reasonable efforts to require any transferee of PGT’s door business during the
Term to assume PGT’s obligation to purchase glass components for doors from
Cardinal LG in order to preserve Cardinal LG’s right to supply such requirements
in the same fashion as if no such transfer had occurred, and Cardinal LG shall
promptly consent to any such transfer or assignment of this Agreement to such
transferee or assignee, and Cardinal LG shall not unreasonably delay, deny or
withhold such consent.

With respect to all types of glass components for doors other than the PGT Door
Products, PGT covenants and agrees that PGT will include Cardinal in any request
for proposal or bidding invitation to supply such components to PGT (except
where PGT has a need for any new type of glass component for doors as a result
of PGT acquiring another business, or the assets of another business, and supply
agreements covering all of PGT’s requirements for such newly-needed glass
components already exist between that acquired business and a supplier other
than Cardinal), and where PGT reasonably concludes that Cardinal has the ability
to supply PGT with all of PGT’s requirements for such glass components for doors
or a quantity at least equal to an alternative supplier to be engaged by PGT,
that fully satisfy PGT’s specifications for such components and the lead time
required by PGT at least as well as an alternative supplier to be engaged by
PGT, and at a competitive price through such request for proposal or bidding
process, then PGT will not manufacture for itself, or acquire such glass
components from any source other than Cardinal, to the extent of Cardinal’s
supply so long as Cardinal is willing and able to timely supply PGT’s
requirements for such glass components on the terms of this Agreement provided
Cardinal is able to meet or exceed the respective supply to be internally or
externally sourced.

(b)    Insulating Glass Purchases by Western from Cardinal IG. During the Term
of this Agreement, Cardinal IG agrees to supply and sell insulating glass
products to Western at the prices and terms set forth on Annex A-2 hereto.
Western agrees to purchase all of its requirements for insulating glass products
(the “Western Products”) from Cardinal IG under the terms set forth in this
Agreement, except those products that Cardinal IG is unable to offer due to
internal constraints, or not having the intellectual property rights or
technical expertise needed to produce the product, or where Cardinal IG is
unable to satisfy Western’s purchase requirements

(c)    Other Products. During the Term of this Agreement, PGTI may purchase from
Cardinal LG and Cardinal LG may manufacture for and sell to PGTI such other
products listed on Annex A-3 at the prices and terms set forth on Annex A-3
hereto (“Other Products”).

(d)    WinDoor and CGI Door Products. During the Term (as defined below),
WinDoor and CGI shall purchase from Cardinal LG and Cardinal LG shall
manufacture for, and sell to, WinDoor and CGI all of WinDoor and CGI’s
requirements for the products

 

2



--------------------------------------------------------------------------------

described on Annex A-4 hereto and all current and future glass components for
doors which Cardinal is capable of manufacturing including having the
intellectual property rights and technical expertise necessary to manufacture a
given component that include a PVB or Kuraray SG (also known as Trosifol® and
formerly sold under the tradenames SentryGlas® and Butacite®) interlayer
(collectively, the “WinDoor and CGI Door Products”), subject to WinDoor and
CGI’s rights to source the WinDoor and CGI Door Products from other companies
and/or terminate this Agreement before its expiration, in accordance with the
express terms hereof. Cardinal LG and WinDoor and CGI may add new or modified
products to the WinDoor and CGI Door Products covered by this Agreement by
mutual written agreement. WinDoor and CGI shall have the right to remove
products from the list of WinDoor and CGI Door Products where WinDoor and CGI no
longer requires that product for its production processes, by giving Cardinal 90
days prior written notice. WinDoor and CGI further covenants and agrees that it
will not take any action to circumvent its obligations, as expressly set forth
herein, to purchase glass components for doors from Cardinal LG and WinDoor and
CGI will use its commercially reasonable efforts to require any transferee of
WinDoor and CGI’s door business during the Term to assume WinDoor and CGI’s
obligation to purchase glass components for doors from Cardinal LG in order to
preserve Cardinal LG’s right to supply such requirements in the same fashion as
if no such transfer had occurred, and Cardinal LG shall promptly consent to any
such transfer or assignment of this Agreement to such transferee or assignee,
and Cardinal LG shall not unreasonably delay, deny or withhold such consent.

(e)    WinDoor and CGI Window Products. During the Term (as defined below), PGTI
has the right to manufacture internally all of the glass requirements for the
WinDoor and CGI Window Products. WinDoor and CGI shall purchase from Cardinal LG
and Cardinal LG shall manufacture for, and sell to, WinDoor and CGI all of
WinDoor and CGI’s window glass requirements not manufactured internally for the
products described on Annex A-5 hereto and all current and future glass
components for windows which Cardinal is capable of manufacturing including
having the intellectual property rights and technical expertise necessary to
manufacture a given component that include a PVB or Kuraray SG (also known as
Trosifol® and formerly sold under the tradenames SentryGlas® and Butacite®)
interlayer (collectively, the “WinDoor and CGI Window Products”), subject to
WinDoor and CGI’s rights to source the WinDoor and CGI Window Products from
other companies and/or terminate this Agreement before its expiration, in
accordance with the express terms hereof. Cardinal LG and WinDoor and CGI may
add new or modified products to the WinDoor and CGI Window Products covered by
this Agreement by mutual written agreement. WinDoor and CGI shall have the right
to remove products from the list of WinDoor and CGI Window Products where
WinDoor and CGI no longer requires that product for its production processes, by
giving Cardinal 90 days prior written notice. WinDoor and CGI further covenants
and agrees that it will not take any action to circumvent its obligations, as
expressly set forth herein, to purchase glass components for windows from
Cardinal LG and WinDoor and CGI will use its commercially reasonable efforts to
require any transferee of WinDoor and CGI’s window glass business during the
Term to assume WinDoor and CGI’s obligation to purchase glass components for
windows from Cardinal LG in order to preserve Cardinal LG’s right to supply such
requirements in the same fashion as if no such transfer had occurred, and
Cardinal LG shall promptly consent to any such transfer or assignment of this
Agreement to such transferee or assignee, and Cardinal LG shall not unreasonably
delay, deny or withhold such consent.

 

3



--------------------------------------------------------------------------------

2.    Purchase Orders.

(a)    PGTI shall order Products from Cardinal pursuant to and in accordance
with separate PGTI standard purchase orders or other related documentation
(collectively, the “Purchase Orders”). Such Purchase Orders shall specify
quantities of the Products, shipping instructions, delivery date(s), and
detailed instructions for the delivery of the Products (with release schedules,
delivery orders or equivalent notices) and no other terms or conditions. Upon a
Purchase Order being executed, or acceptance thereof confirmed electronically,
by the Parties, the provisions of such Purchase Order respecting quantities of
the Products, shipping instructions, delivery date(s), and detailed instructions
for the delivery of the Products (with release schedules, delivery orders or
equivalent notices) shall be binding upon Cardinal and PGTI, and shall be deemed
to constitute a part of this Agreement as if fully set forth herein.

(b)    Cardinal will accept and confirm, or reject, each Purchase Order in
writing to PGTI within two business days of receipt of the Purchase Order from
PGTI.

(c)    Products shipped to PGTI that exceed the quantity indicated in an
accepted Purchase Order by more than five percent may be returned to Cardinal by
PGTI at Cardinal’s cost and expense.

(d)    No term or condition of any Purchase Order submitted by PGTI that
contradicts or is inconsistent with this Agreement, or creates additional or new
duties and obligations for Cardinal, will become part of this Agreement unless
an authorized officer of Cardinal agrees to such other term or condition as an
amendment to this Agreement. No term or condition of any Purchase Order
acceptance or acknowledgment submitted by Cardinal that contradicts or is
inconsistent with this Agreement will become part of this Agreement unless an
authorized officer of PGTI agrees to such other term or condition as an
amendment to this Agreement.

3.    Forecasting. PGTI shall provide to Cardinal at the beginning of each month
a rolling, twelve-month purchasing forecast, in such detail as may be reasonably
requested by Cardinal, but generally with the content and form of the forecasts
already being provided to Cardinal LG by PGT. All Product purchasing quantity
estimates and forecasts provided by PGTI are for Cardinal’s planning purposes
only, and do not and shall not constitute an order or purchasing commitment from
PGTI.

4.    Reserve Supply of Products. Cardinal will keep a reserve supply of
Products, in such quantities and types as may be agreed upon in writing from
time to time by the Parties, to reduce lead times, which shall be stored at
Cardinal’s Mooresville, North Carolina plant and Ocala, Florida warehouse, or
such other locations as may be mutually agreed upon by the Parties
(collectively, the “Stocking Locations”). PGTI and Cardinal will review
quarterly the mix, types and quantities of Products at the Stocking Locations,
to determine whether any adjustments to the mix, types and quantities of stocked
Products should be made. PGTI and Cardinal agree to work

 

4



--------------------------------------------------------------------------------

together to reduce such quantities prior to the Products becoming discontinued
or slow-moving. PGTI will be responsible for purchasing all of the Products
including related materials (e.g., raw cut glass and raw tempered glass) kept at
the Stocking Locations to the extent such items have been held (on a first-in,
first-out basis) for ninety (90) consecutive days, so long as PGTI approved the
mix, types and quantities of Products at the Stocking Locations, and the amount
of related materials that Cardinal orders and keeps at each Stocking Locations
is commercially reasonable, given the mix, quantities and types of Products that
PGTI and Cardinal have agreed to stock at each Stocking Location (i.e., Cardinal
will not keep an unreasonably large inventory of related materials, such as raw
glass, at the Stocking Locations). The applicable price for such Products is
Cardinal’s then applicable price to PGTI for the Products, pursuant to the
pricing terms of this Agreement, and the applicable price for the related
materials is the then applicable price on the price sheet between Cardinal FG
and Cardinal CG, respectively, and PGTI for such materials.

5.    Product Deliveries.

(a)    The Products shall be delivered to the delivery locations, and in the
manner specified in, an accepted Purchase Order.

(b)    With each shipment of Products, Cardinal will deliver a packing list
containing the following information: (i) purchase order number; (ii) PGTI part
number; (iii) quantity ordered/quantity shipped; (iv) material certificate, as
may be agreed to in writing; and (v) a safety data sheet per OSHA requirements,
when requested by PGTI.

(c)    Lead times shall be as set forth on Annex B hereto, or as otherwise
agreed upon in writing between the Parties.

(d)    Cardinal LG agrees to the key-performance-indicator set forth in Annex C
hereto with respect to PGT Door Products regarding on-time deliveries and order
fulfillment accuracy and completeness, and the failure to do so shall be deemed
a breach of this Agreement by Cardinal LG, which if not remedied within thirty
days shall give PGT the right to terminate its obligations with respect to PGT
Door Products under this Agreement in accordance with the terms stated in Annex
C hereto. Alternatively, in such situation, PGT shall have the right to keep
this Agreement in effect, but shall also have the right to source all or a
portion of PGT’s requirements for the Products, or products substantially
similar to the PGT Door Products, from suppliers other than Cardinal LG until
such time as Cardinal LG has consistently met or exceeded the key performance
indicator set forth in Annex C.

(e)    In Purchase Orders, PGTI shall specify whether Products are to be picked
up by PGTI or shipped by Cardinal via third party carrier. Products picked up by
PGTI shall be F.O.B. Cardinal’s dock. Products shipped via third party carrier
shall be F.O.B. PGTI’s designated production facilities. As applicable, Cardinal
will arrange for and pay the third party carrier, but will then invoice PGTI for
the freight at the agreed upon freight charge in effect at that time. The
applicable freight charge will be the only freight cost to PGTI for Products
shipped to PGTI by third party carriers. Title and risk of loss will pass at the
specified F.O.B. point. Certain other applicable terms respecting freight are
set forth in Annex D.

 

5



--------------------------------------------------------------------------------

6.    Pricing; Invoicing; Payment Terms; Rebate.

(a)    The undelivered, F.O.B. Cardinal facility, prices that PGTI will pay
Cardinal for the Products are set forth on Annex A hereto. Other Products will
be priced in a manner consistent with the pricing set forth on such Annexes.
Prices for the Products will be adjusted only in the manner described in Annex D
hereto, and only when such an adjustment is permitted pursuant to the terms of
Annex D. In addition to the prices described in the preceding sentences, PGTI
will pay Cardinal, where applicable, the energy surcharges, freight charges, and
stocked-product picking fees, set forth in Annex D hereto or calculated in the
manner set forth in Annex D.

(b)    Except for any applicable energy surcharges, freight charges or stocked
product picking fees set forth or described in Annex D, no additional
surcharges, packaging, loading, handling, administrative or processing fees or
additional charges of any kind will be paid by PGTI, without the prior written
agreement of PGTI’s Vice President and General Manager.

(c)    The control of Cardinal’s materials, labor and overhead costs are
Cardinal’s responsibility. Cardinal acknowledges and agrees that Cardinal shall
not have any right to increase the prices PGTI pays for the Products due to an
increase in Cardinal’s materials, labor or overhead costs, but rather, that all
adjustments in the prices for the Products shall be made only pursuant to the
price adjustment terms set forth in Annex D.

(d)    The Parties agree that productivity, efficiency and quality improvements
by Cardinal should be continuous elements and requirements of this Agreement,
and that the Parties shall cooperate with each other in good faith to achieve
such improvements.

(e)    Cardinal shall render invoices separately for each delivery of Products
and corresponding Purchase Order, and shall include PGTI’s part number, type and
quantities of Products ordered, type and quantity of Products shipped or
picked-up, unit price and extended value. Cardinal shall provide invoices to
PGTI via electronic transmission or fax within one business day after the
invoice date.

(f)    Payment terms shall be 2% 10th and 25th days of each month, net 30 days,
calculated from the date of the invoice. Cardinal reserves the right to charge
interest at a rate equivalent to 1% per month on amounts not paid when due and,
after providing at least 10 business days prior notice of nonpayment of
undisputed amounts past due, suspend its performance under this Agreement.

7.    New Technology. Cardinal agrees to use reasonable commercial efforts to
include within the Products any new, technologically superior glass components
for doors and windows that may be requested from time to time by PGTI, and to
incorporate into its production processes any new technological advancements or
equipment likely to improve the durability and quality of the Products.

 

6



--------------------------------------------------------------------------------

8.    Representations and Warranties of Cardinal.

(a)    Each entity included within Cardinal is a corporation duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated, and each has full corporate power and corporate authority to
execute and deliver this Agreement and to consummate effect the transactions
contemplated hereby, and has duly authorized the execution, delivery and
performance of this Agreement by all necessary corporate action.

(b)    This Agreement is a valid and legally binding obligation of Cardinal, and
is enforceable against Cardinal in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c)    The execution, delivery and performance of this Agreement by Cardinal and
the consummation of the transactions contemplated hereby do not and will not
(i) result in a breach or violation of any provision of any of Cardinal’s
organizational documents (e.g., articles of incorporation or by-laws) or in a
violation of any statute, rule, regulation, ordinance, order, judgment, decree,
rule or regulation of any court or any governmental agency or body applicable to
Cardinal, (ii) violate or result in a material breach of or constitute an event
of default (or an event which might, upon the passage of time or the giving of
notice, or both, constitute an event of default) under any provision of, result
in acceleration or cancellation of any obligation under, or give rise to a right
by any party to terminate or amend its obligations under, any mortgage, deed of
trust, conveyance to secure debt, note, loan, indenture, lien, contract or
governmental certification, license or permit (other than any governmental
permits for which transfer is not permitted by law or the issuing authority),
instrument, order, judgment or decree or other material arrangement or
commitment.

(d)    No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by Cardinal in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance of Cardinal of its obligations under this
Agreement.

(e)    The Cardinal entity that is a party to the applicable Purchase Order
represents and warrants that, upon transfer of ownership of Products at the
agreed upon F.O.B. point, such Cardinal entity shall pass to the applicable PGTI
entity that is a party to the Purchase Order, and such PGTI entity shall
receive, good and marketable title to such Products, free and clear of all
liens, claims, security interests, pledges, charges, mortgages, deeds of trusts,
options, or other encumbrances of any kind.

(f)    The Cardinal entity that is a party to the applicable Purchase Order
warrants that the subject Products shall meet and satisfy all of the warranties
set forth in Annex E hereto (collectively, the “Warranties”) as well as such
other standards agreed upon in writing from time to time by such Cardinal entity
with the PGTI entity issuing the Purchase

 

7



--------------------------------------------------------------------------------

Order, and also that the Products shall fully satisfy all of the specifications
for each Product, as set forth in Annex F hereto (the “Specifications”), or such
specifications as otherwise agreed upon in writing between such Parties from
time to time.

9.    Inspection of Products; Acceptance or Rejection. Readily apparent breakage
and other readily apparent nonconformity of the Product must be noted by PGTI on
the Bill of Lading signed and provided to the carrier upon receipt of the
shipment by PGTI with a copy of such Bill of Lading provided by PGTI to Cardinal
within twenty-four hours of receipt of the Products if damage is noted on the
Bill of Lading. PGTI will inspect each delivery/shipment of Products for other
reasonably apparent damage or nonconformity and PGTI shall provide written
notice of such damage or nonconformity to Cardinal within forty-eight hours
after receipt of the Products by PGTI or its designee. PGTI shall have the right
to reject any shipment of Products, or portion thereof, that fail to satisfy the
warranties set forth in Section 8(f) of this Agreement or in Annex E hereto, and
shall have the right to revoke its prior acceptance of any such shipment or
portion thereof where PGTI subsequently discovers that the Products in that
shipment or portion thereof do not fully satisfy and meet the warranties
described in Section 8(f) and Annex E hereof. In the event that PGTI rejects any
shipment of Products or portion thereof, or revokes any prior acceptance of such
Products, pursuant to the preceding terms of this Section 9, PGTI’s sole
remedies in that situation shall be as follows: (a) PGTI will return all
non-conforming Products to Cardinal at Cardinal’s full cost and expense;
provided that PGTI shall use commercially reasonable efforts to mitigate such
cost and expense and only return Product pursuant a written return material
authorization notice issued by Cardinal; and (b) at PGTI’s election, Cardinal
shall: (i) replace such non-conforming Products with Products that fully conform
to the aforementioned warranties and specifications related thereto, at
Cardinal’s full cost and expense, including all delivery and shipping costs; or
(ii) fully reimburse PGTI for the actual amount that PGTI paid for those
non-conforming Products, including for any energy surcharges or freight charges,
and for any picking fees paid by PGTI related thereto.

10.    Warranty Claims - Defective Product requiring Field Service. Warranty
claims must be received by Cardinal in writing within the applicable Cardinal
warranty period. No Product may be rejected and no warranty claim is required to
be honored by Cardinal unless sufficient evidence (ie. Pictures) are made
available to Cardinal to confirm the validity of the claim. Cardinal may assess
PGTI a reasonable charge for processing nonconformity and warranty claims that
are not valid. In the case of seal failure claims, PGTI agrees to conduct the
test set forth on Annex E-1 to verify claimed seal failure and provide Cardinal
the results of such test together with testing pictures designated by Cardinal.
Latent Defects and Catastrophic Supplemental Warranty. Where PGTI discovers or
otherwise is made aware of, after PGT’s inspection of the Products, any defects
or non-conformities in the Products that are covered by the Warranties and that
are not detectable upon a visual inspection of the Products by PGTI, in the
manner PGTI customarily conducts such inspections, PGTI shall promptly notify
Cardinal of the same in writing after which the provisions in Section 9 above
will apply.    Warranty claims must be received by Cardinal within the
applicable warranty periods.

In addition to the remedies otherwise expressly provided for in this Agreement,
the Supplemental Limited Warranty stated in Annex G hereto applies as stated
therein.

 

8



--------------------------------------------------------------------------------

11.    Certification and Quality Assurance. Cardinal has met PGTI’s initial
quality certification requirements. However, Cardinal acknowledges that PGTI
may, from time to time, ask Cardinal to participate in Quality Assurance
evaluations. Upon PGTI’s request, Cardinal shall provide PGTI with Cardinal’s
Quality Assurance Manual, if any. Periodic supplier performance evaluations may
be performed, the purpose of which will be to assess Cardinal’s quality as it
relates to, among other things, on-time deliveries, packaging, service/warranty,
and non-conforming materials as reported through PGTI’s Defective Material
Reporting Process. Nothing in this Section 11 is an agreement by Cardinal to
change the terms and conditions of sale set forth in this Agreement, including
pricing terms.

12.    Modifications. Cardinal will notify PGTI if Cardinal intends to implement
a modification of any of the Specifications of the Products or the manufacturing
processes for the Products, which reasonably could be expected to change the
such Specifications (collectively, “Modifications”). With respect to Products
covered by accepted Purchaser Orders, Cardinal shall not implement any
Modifications without PGTI’s prior written consent, which consent shall not be
unreasonably withheld. If PGTI does not respond to Cardinal’s notification of a
proposed Modification within ninety (90) days after receiving the same, Cardinal
may reject future orders for the Products that would be affected by such
Modification. If such Modification is not accepted/consented to by PGTI,
Cardinal shall not implement such Modification, but PGTI shall not unreasonably
withhold its consent to any requested Modification, so long as the Modification
is not likely to degrade, harm or lower the quality, aesthetics, durability, or
other characteristics of the Products that would be affected by the
Modification.

13.    Representations and Warranties of PGTI.

(a)    Each entity included in PGTI is a corporation which is duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated, and has full corporate power and corporate authority to execute
and deliver this Agreement and to consummate effect the transactions
contemplated hereby, and has duly authorized the execution, delivery and
performance of this Agreement by all necessary corporate action.

(b)    This Agreement is a valid and legally binding obligation of PGTI, and is
enforceable against PGTI in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

(c)    The execution, delivery and performance of this Agreement by PGTI and the
consummation of the transactions contemplated hereby do not and will not
(i) result in a breach or violation of any provision of any of PGTI’s
organizational documents (e.g., articles of incorporation or by-laws) or in a
violation of any statute, rule, regulation, ordinance, order, judgment, decree,
rule or regulation of any court or any governmental agency or body applicable to
PGTI, (ii) violate or result in a material breach of or constitute an event of
default (or an event which might, upon the passage of time or the giving of
notice, or both, constitute an event of default) under any provision of, result
in acceleration or cancellation of any obligation under, or give rise to a right
by any party to terminate or

 

9



--------------------------------------------------------------------------------

amend its obligations under, any mortgage, deed of trust, conveyance to secure
debt, note, loan, indenture, lien, contract or governmental certification,
license or permit (other than any governmental permits for which transfer is not
permitted by law or the issuing authority), instrument, order, judgment or
decree or other material arrangement or commitment.

(d)    No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by PGTI in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance by PGTI of its obligations under this
Agreement.

14.    Term and Termination.

(a)    This Agreement is effective as of the Effective Date and shall expire on
December 31, 2024, provided that the Agreement is not terminated prior to that
expiration date pursuant to the express termination rights set forth herein (the
“Term”). On or about the eighteen months prior to the expiration of the Term,
the Parties agree to negotiate in good faith regarding a possible extension of
the Term of this Agreement beyond the scheduled, original expiration date for
the Agreement.

(b)    The application of this Agreement to an entity within either Party may be
terminated by the other Party in the event that such entity: (i) makes a general
assignment for the benefit of creditors; (ii) is insolvent; (iii) ceases to
function as a going concern; (iv) has a receiver is appointed for it or its
assets; and/or (v) becomes subject to a voluntary or involuntary bankruptcy or
similar proceedings under any federal, state or other bankruptcy or insolvency
laws and such proceedings are not terminated within ninety days.

(c)    Subject to Section 14(e) below, the application of this Agreement to an
entity within either Party may be terminated by the other Party in the event
that such entity fails to perform any material provision of this Agreement, or
fails to timely remedy or cure any breach of warranty, or fails to satisfy any
key-performance-indicator set forth herein or in any annex hereto applicable to
such entity, and does not cure such failure within thirty days after receipt of
written notice from the other Party specifying such failure and stating its
intention to terminate this Agreement if such failure is not cured before the
end of that thirty-day cure period.

(d)    Subject to Section 14(e) below, the application of this Agreement to an
entity within either Party may be terminated by the other Party with not less
than sixty days prior written notice to the other Party where performance of
this Agreement by such entity has been suspended in accordance with the force
majeure provision set forth below, and it appears reasonably likely that such
performance will be delayed for more than six months.

(e)    The right to terminate this Agreement based on Section 14(c) or 14(d)
above arising with respect to PGT Door Products, Western Products or Other
Cardinal Products, respectively, shall only permit a termination of this
Agreement with respect to the purchase and supply obligations relating to such
respective products and not the other products (e.g.,

 

10



--------------------------------------------------------------------------------

a termination based on a breach relating to Western Products does not permit or
cause a termination of this Agreement as it relates to PGT Door Products,
WinDoor and CGI Door Products, WinDoor and CGI Window Products or Other
Products).

15.    Miscellaneous.

(a)    Force Majeure. No party to this Agreement shall be liable for
non-performance hereunder resulting from: severe weather conditions; war; riots;
civil disorder; earthquakes; any newly enacted or issued law, order,
proclamation, regulation, ordinance, demand or requirement of any governmental
agency; or any other condition or occurrence whatsoever beyond the control of
such party, but only to the extent performance hereunder is prevented by any
such condition. If the performance of this Agreement is prevented by reason of
any such event, (a) the party whose performance is prevented, shall give prompt
written notice to the other party of the event and shall be excused from
performance, but only to the extent prevented; provided, however, that the party
whose performance is prevented shall take all steps to avoid or remove such
causes of nonperformance and shall continue performance whenever and to the
extent possible; and (b) if it appears that a time for delivery or performance
scheduled pursuant to this Agreement will be delayed for more than six
(6) months, the party receiving notice under subsection (a) above shall have the
right to terminate, by sixty days prior written notice to the other party, any
portion of this Agreement covering the prevented performance, and the
obligations and liabilities of the parties with respect to such portion of the
Agreement shall thereupon lapse and terminate, except to the extent such
obligations or rights are intended to survive pursuant to this Agreement.

(b)    Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned or delegated by either
Party, in whole or in part, including where the Party or all or substantially
all of its assets are acquired by an third party not controlled by such Party,
and whether through a merger or otherwise, without the prior written consent of
the other Party, and any attempt to make any such transfer, assignment or
delegation without such consent shall be null and void. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors,
legal representatives and permitted assigns of the Parties hereto.

(c)    Contractor Status. The Parties are and shall remain independent
contractors with respect to each other, and nothing in this Agreement shall be
construed to place the Parties in the relationship of partners, joint ventures,
fiduciaries or agents, nor grant any right or authority to assume or create an
obligation or responsibility, express or implied, on behalf of or in the name of
the other or bind the other in any manner whatsoever.

(d)    Modification and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be valid or binding unless in writing and
executed by both of the Parties. Any other purported modification, amendment or
waiver of any provision of this Agreement shall be null and void. No waiver by
any Party of any breach, or the failure of any Party to enforce any of the terms
and conditions of this Agreement, shall affect, limit or waive that Party’s
right to enforce and compel compliance with all terms and conditions of this
Agreement, or to terminate this Agreement according to its terms.

 

11



--------------------------------------------------------------------------------

(e)    Invalidity or Illegality. In the event any provision of this Agreement is
declared to be void, invalid or unlawful by any court or tribunal of competent
jurisdiction, such provision shall be deemed severed from the remainder of this
Agreement and the balance shall remain in full force and effect. The Parties
shall undertake to replace the invalid, ineffective, or unenforceable provisions
with valid, effective, and enforceable provisions, which, in their commercial
effect, approximate as closely as possible the intentions of the Parties as
expressed in the invalid, ineffective, or unenforceable provision.

(f)    Headings. Section headings contained herein are for convenience only and
shall not affect the interpretation hereof.

(g)    Counterparts. The Parties may execute any number of counterparts to this
Agreement, each of which shall be an original instrument, but all of which taken
together shall constitute one and the same Agreement. Signed facsimile copies or
emailed PDFs of this Agreement will bind the Parties to the same extent as
original documents.

(h)    Governing Law; Forum Selection. Except as provided in the next sentence,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflict of laws principles thereof.
Any dispute between the Parties about the interpretation or meaning of any
provision of this Agreement or any of the benefits, duties or obligations of the
Parties under this Agreement, shall be brought and litigated in the state or
superior courts of Sarasota County, Florida, and the Parties acknowledge and
agree that this Agreement has been made and entered into in such county, and
both Parties waive any argument that either of them may have that such forum in
or will be inconvenient.

(i)    Survival Provision. Neither the expiration nor termination of this
Agreement shall affect such of the provisions of this Agreement as expressly
provide that they will operate after any such expiration or termination.

(j)    Protective Equipment. Each Party and its subcontractors must wear
appropriate personal protective equipment (PPE), as required by the other
Party’s policies and procedures, when visiting any of the other Party’s
manufacturing facilities.

(k)    Financial Condition. Based on requests by PGTI from time to time,
Cardinal shall provide PGTI reasonable assurance as to Cardinal’s financial
well-being. All such financial information of Cardinal shall be deemed to be and
treated by PGTI and its/their affiliates as “Confidential Information” under
that certain Confidentiality Agreement between Cardinal LG and PGT Industries,
Inc., dated December 8, 2014, and it is hereby agreed that the “Termination
Date” of such Confidentiality Agreement is hereby extended to the date five
years after the expiration or termination of this Agreement.

(l)    Entire Agreement; Waiver. This Agreement, including the annexes hereto,
constitutes the entire and complete agreement and understanding between the
Parties and supersedes any prior negotiations, understandings, or agreements,
whether written or oral,

 

12



--------------------------------------------------------------------------------

relating to the subject matter of this Agreement. No amendment to or waiver of
any provision of this Agreement shall be effective unless it is reduced to
writing and signed by authorized representatives of both Parties hereto. No
waiver to any provision of this Agreement shall be deemed to arise from any
inaction by a Party or any course of dealing between the Parties. Any waiver
given pursuant to the terms hereof shall be only for the particular instance
covered by that written waiver and only for the matter expressly waived therein.

(m)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) three business days
after mailing if mailed by certified or registered mail, return receipt
requested; (ii) one business day after delivery by Federal Express or UPS, if
sent for overnight delivery with fees prepaid; (iii) upon receipt if sent via
facsimile or other electronic means with receipt confirmed electronically during
business hours (with such notice deemed to have been given the business day
following the date of receipt if sent after the conclusion of business hours);
or (iv) upon receipt if delivered personally, addressed as follows or to such
other address or addresses of which the respective party shall have notified the
other:

If to PGTI, to:

PGT Industries, Inc.

1070 Technology Drive

North Venice, FLA 34275

Attention: Chief Financial Officer

Fax No.: (941) 554-0157

With a copy to:

Shumaker, Loop & Kendrick LLP

240 South Pineapple Avenue, Suite 1000

Sarasota, FLA 34236

Attention: Daniel J. De Leo

Fax No.: 941-366-3999

If to Cardinal, to:

Cardinal LG Company

1300 SW 44th Ave.

Ocala, FL 34474

Attention: President

Fax No.: 352-291-6865

 

13



--------------------------------------------------------------------------------

With a copy to:

Fredrikson & Byron, P.A.

200 South 6th St., #4000

Minneapolis, MN 55402

Attention: Tom Archbold

Fax No.: (612) 492-7077

[SIGNATURES ON THE FOLLOWING PAGE]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed on its behalf by its duly authorized officer, all as of the day and
year first written above.

 

PGT Innovations, Inc. By  

/s/ Jeffrey T. Jackson

Title  

President & CEO

Print Name  

Jeffrey T. Jackson

 

Cardinal LG Company     Cardinal IG Company By  

/s/ Kyle S. Petersen

    By  

/s/ David A. Pinder

Title  

President

    Title  

President

Print Name  

Kyle S. Petersen

    Print Name  

David A. Pinder

[SIGNATURE PAGE TO SUPPLY AGREEMENT]